     1:19-cv-01954-BHH        Date Filed 02/09/21      Entry Number 48       Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

Carlos Ortiz,                    )
                                 )
                   Petitioner,   )
                                 )                 Civil Action No. 1:19-cv-1954-BHH
v.                               )
                                 )                                ORDER
Warden, FCI Williamsburg,        )
                                 )
                   Respondent.   )
________________________________ )

       On January 29, 2021, the United States Court of Appeals for the Fourth Circuit

granted the parties’ joint motion to remand this case to this Court for further consideration

in light of the court’s recent decision in Young v. Antonelli, – F.3d –, 2020 WL 7251007 (4th

Cir. 2020). Following remand, Petitioner Carlos Ortiz filed a motion to grant his § 2241

petition, vacate his sentence, and transfer the matter to the District of Maryland for

resentencing. (ECF No. 46.) On February 8, 2021, Respondent filed a response in

support, consenting to Petitioner’s motion. (ECF No. 47.)

       After review, the Court agrees with the parties that Petitioner is entitled to the relief

he seeks in light of the Fourth Circuit’s decision in Young. Accordingly, the Court grants

Petitioner’s motion (ECF No. 46), and it is hereby ORDERED that Petitioner’s § 2241

petition is granted; Petitioner’s sentence is vacated; and this matter is transferred to the

District of Maryland for resentencing.

       IT IS SO ORDERED.

                                                          /s/Bruce H. Hendricks
                                                          The Honorable Bruce H. Hendricks
                                                          United States District Judge
February 9, 2021
Charleston, South Carolina
